                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

BRIAN CULVER,

      Plaintiff,

v.                                                  Case No. 5:18cv160-TKW-HTC
FEDERAL BUREAU OF PRISONS, et
al.,

      Defendants.
                                             /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Second Report

and Recommendation (Doc. 48), Plaintiff’s objections (Doc. 49), Plaintiff’s motion

for clarification (Doc. 47), and Plaintiff’s motion for expert witness and submission

of recidivism report (Doc. 50). Based upon my de novo review of the issues raised

in the objections, I agree with the magistrate judge’s determination and Plaintiff’s

claims for declaratory and injunctive relief are due to be dismissed for failure to state

a claim. This ruling renders the motion for clarification and the motion for expert

witness and submission of recidivism report moot. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Second Report and Recommendation is

             adopted and incorporated by reference in this Order.
2.   The claims for declaratory and injunctive relief in Plaintiff’s amended

     complaint (Doc. 37) are DISMISSED with prejudice.

3.   The motion for clarification (Doc. 47) and the motion for expert witness

     and submission of recidivism report (Doc. 50) are DENIED as moot.

4.   The Clerk shall close the case file.

DONE and ORDERED this 9th day of December, 2019.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
